 

Exhibit 10.01

 

MUTUAL RESCISSION OF

NOTE CONVERSION(S) AND

REINSTATEMENT OF DEBT AGREEMENT

 

This Mutual Rescission of Note Conversion(s) and Reinstatement of Debt Agreement
(the “Rescission Agreement” or “Agreement”) is entered into effective this 23rd
day of July, 2013 by and between Verity Corp (f/k/a AquaLiv Technologies, Inc.),
a Nevada corporation (“Verity”), Silverdale Partners, LP, a Washington state
limited partnership (“Silverdale”), Old Sawmill Partners, LLC, a Washington
state limited liability company (“Old Sawmill”), Amboy Equities, Inc., a New
York corporation (“Amboy”), Fide Management, Inc., a New York corporation
(“Fide”), and Virtu Consulting Services, Inc., a New York corporation (“Virtu”).
Each of Verity, Silverdale, Old Sawmill, Amboy, Fide, and Virtu shall be
referred to as a “Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Silverdale entered into an Assignment Agreement dated December 10, 2012
assigning certain debts owed by Verity in the amount of $95,182.16 to Old
Sawmill, Amboy, Fide, and Virtu;

 

WHEREAS, Verity entered into Note Conversion Agreement(s) dated December 10,
2012 (the “Conversion Agreement(s)”) with Old Sawmill, Amboy, Fide, and Virtu;

 

WHEREAS, the Parties wish to rescind the Conversion Agreement(s) of Amboy, Fide,
and Virtu, and reinstate the associated debt of $72,000 back to the books of
Verity in the form of a Restated Promissory Note (attached as Exhibit A) for the
benefit of Old Sawmill;

 

WHEREAS, the Parties wish for the 900,000 post-split free trading shares of
Verity associated with the rescinded Conversion Agreement(s) of Amboy, Fide, and
Virtu be cancelled and returned to the Verity treasury.

 

NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, the Parties covenant, promise and agree as follows:

 

AGREEMENT

 

1.    RESCISSION: Effective on the date hereof, the Conversion Agreement(s) of
Amboy, Fide, and Virtu are hereby rescinded in their entirety, and upon the
completion of the deliveries set forth in Section 3 below, the obligations of
each Party to the other Parties shall be terminated. All agreements entered into
as contemplated by the Conversion Agreement(s) are terminated effective on the
date hereof.

 

2.    DEBT REINSTATEMENT: In conjunction with this Rescission Agreement, Verity
shall execute and deliver to Old Sawmill a Restated Promissory Note in the
amount of $72,000.

 

Page 1 of 4

 

 

3.    DELIVERIES: Within five (5) business days of the execution of this
Rescission Agreement, the following shall occur:

 

(a)    Amboy shall deliver to Verity Three Hundred Thousand (300,000) post-split
shares of Verity common stock (the “Verity Shares”), together with a medallion
guaranteed stock power, endorsed in blank;

 

(b)    Fide shall deliver to Verity Three Hundred Thousand (300,000) Verity
Shares, together with a medallion guaranteed stock power, endorsed in blank;

 

(c)    Virtu shall deliver to Verity Three Hundred Thousand (300,000) Verity
Shares , together with a medallion guaranteed stock power, endorsed in blank;

 

(d)    Verity shall deliver to Old Sawmill a Restated Promissory Note in the
amount of $72,000, within two (2) business days of the receipt of all of the
foregoing Verity Shares and stock powers.

 

4.    REPRESENTATIONS AND WARRANTIES: Each of the Parties hereby represents,
warrants and agrees as follows:

 

(a)    Each Party has all requisite corporate power and authority to enter into
and perform this Rescission Agreement and to consummate the transactions
contemplated hereby.

 

(b)    Each Party hereby agrees to indemnify and defend the other Parties and
their directors and officers and hold them harmless from and against any and all
liability, damage, cost or expense incurred on account of or a rising out of the
actions of an indemnifying party for:

 

(i)    Any breach of or inaccuracy in representations, warranties or agreements
herein;

 

(ii)    Any action, suit or proceeding based on a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from an indemnifying party or
any of its directors or officers.

 

(c)    The representations, warranties and agreements contained in this
Rescission Agreement shall be binding on each Parties’ successors, assigns,
heirs and legal representatives and shall inure to the benefit of the respective
successors and assigns of the other Parties.

 

5.    This Rescission Agreement may not be amended, canceled, revoked or
otherwise modified except by written agreement subscribed by all of the Parties
to be charged with such modification.

 

Page 2 of 4

 

 

6.    All Parties hereto agree to pay their own costs and attorneys’ fees.

 

7.    This Agreement and the rights of the parties hereunder shall be governed
by and construed in accordance with the laws of the State of Nevada including
all matters of construction, validity, performance, and enforcement and without
giving effect to the principles of conflict of laws. Venue for any action
brought under this Agreement shall be in the appropriate court in Clark County,
Nevada, at the discretion of the Party first bringing the action.

 

8.    The Parties agree and stipulate that each and every term and condition
contained in this Agreement is material, and that each and every term and
condition may be reasonably accomplished within the time limitations, and in the
manner set forth in this Agreement.

 

9.    The Parties agree and stipulate that time is of the essence with respect
to compliance with each and every item set forth in this Agreement.

 

10.    This Agreement, along with the exhibits hereto, sets forth the entire
agreement and understanding of the Parties hereto and supersedes any and all
prior agreements, arrangements and understandings related to the subject matter
hereof. No understanding, promise, inducement, statement of intention,
representation, warranty, covenant or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any party hereto
which is not embodied in this Agreement or the written statements, certificates,
or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby, and no Party hereto shall be bound by or
liable for any alleged understanding, promise, inducement, statement,
representation, warranty, covenant or condition not so set forth.

 

11.    This Agreement may be executed in one or more counter parts, each of
which when executed and delivered shall be an original, and all of which when
executed shall constitute one and the same instrument.

 

[remainder of page intentionally left blank]

 

Page 3 of 4

 

 

IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.

 

“VERITY”   “SILVERDALE”       Verity Corp.   Silverdale Partners, LP       /s/
DUANE SPADER   /s/ TERRY STEIN By: Duane Spader   By: Terry Stein Its: President
/ CEO   Its: Managing Partner

 

“OLD SAWMILL”   “AMBOY”       Old Sawmill Partners, LLC   Amboy Equities, Inc.  
    /s/ TERRY STEIN   /s/ RALPH TORRES By: Terry Stein   By: Ralph Torres Its:
Manager   Its: President

 

“FIDE”   “VIRTU”       Fide Management, Inc.   Virtu Consulting Services, Inc.  
    /s/ MICHAEL MALOKU   /s/ JAMES CHRISTOPHER By: Michael Maloku   By: James
Christopher Its: President   Its: President

 

Page 4 of 4

 

 